DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method and/or a network apparatus performing congestion control of internet protocol (IP) flows.  In particular, detecting a congestion and selecting a first internet protocol (IP) flow among a plurality of IP flows for a congestion control based on counter values of each of the plurality of IP flows; determining whether the congestion control is supported for the first IP flow based on a first downlink packet of the first IP flow; identifying a first uplink packet of a second IP flow in case that the congestion control is supported for the first IP flow; updating a congestion-related field of a header of the first uplink packet from a first value to a second value, wherein the congestion-related field of the header of the first uplink packet indicates a reduction of a transmission window related to the first IP flow; transmitting the first uplink packet including the congestion-related field with the second value; identifying whether a congestion window reduced flag is set to 1 in a second downlink packet of the first IP flow after transmitting the first uplink packet including the congestion-related field with the second value; and transmitting a second uplink packet including the congestion-related field with the second value, in case that the congestion window reduced flag is not set to 1 in the second downlink packet of the first IP flow.
The closest prior art of record Schmid (US Patent Application Publication, 20140233390), Ishikawa (US Patent Application Publication, 20140016461) , Yang (US Patent Application Publication, 20110032935) , and RFC3168 (Network Working Group Request for Comments: 3168, The Addition of Explicit Congestion Notification (ECN) to IP), in combination, teaches various limitations of the independent claims.  However, the combination does not explicitly teach the network apparatus, after transmitting the first uplink packet including the congestion-related field with the second value, and identifying, upon receiving the second downlink packet of the first IP flow, the congestion window reduced flag is NOT set to 1, transmitting a second uplink packet including the congestion-related field with the second value again.  Therefore, the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416     


/AJIT PATEL/Primary Examiner, Art Unit 2416